Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on December 13, 2021 is acknowledged.
3.	Claims 1-20 are pending in this application.

Information Disclosure Statement
4.	It is noted that Applicant has not filed an information disclosure statementunder § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicant’s dutyto disclose all information known to be material to patentability.

Restriction
5.	Applicant's election with traverse of Group 1 (Claims 1-7) and the election of the species in the reply filed on December 13, 2021 is acknowledged.  The traversal is on the ground(s) that claim 8 is commensurate in scope with claim 3, claim 9 is overlapping with claims 2 and 4, and claim 10 is overlapping in scope with claim 5.  This is found persuasive. Only the restriction between Groups 1 and 2 is hereby withdrawn, and claims 8-12 are hereby rejoined.
The requirement for Groups 1 and 3-4 is still deemed proper and is therefore made FINAL. Claims 13-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims. Claims 1-12 are examined on the merits in this office action.
Objections
6.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, the abstract, paragraph [0015] and Table 1 of instant specification US 2021/0393732 A1 disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO: 23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 1 and 8 are objected to for the following reason: Claims 1 and 8 recite an amino acid sequence PKEK. The peptide sequence is missing the sequence identifier. The proper way to claim a peptide sequence is for example, PKEK (SEQ ID NO: 1) (see 37 CFR 1.821(d)). This error should be corrected. 
, further comprising niacinamide.”

Rejections
35 U.S.C. 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwick et al (US 2012/0244094) in view of Archambault et al (WO 01/68683), as evidenced by PubChem (PubChem, pp. 1-10, created 6/8/2005), and in view of Weschawalit et al (Clinical, Cosmetic and Investigational Dermatology, 2017, 10: 147-153), and Mahrous (DermNet New Zealand Trust, April 2017, pp. 1-2).
14.	Farwick et al teach the use of the tetrapeptide PKEK for lightening human skin color, for equating pigment spots and/or for evening out irregularities in skin coloration (see paragraph [0001]). Farwick et al teach care active ingredient which has a skin-lightening effect, is well tolerated and can be easily formulated (see paragraph [0012]). Farwick et al teach tetrapeptide PKEK (SEQ ID NO: 1) and this peptide is for the treatment of hyperpigmentation, and for purely cosmetic lightening of relatively large areas of pigmented skin  (see paragraph [0010]). Farwick et al teach cosmetic formulations for lightening the human skin color (see paragraph [0022]). Farwick et al 
The difference between the reference and instant claims is that the reference does not teach glutathione-PKEK conjugate and cysteamine in the formulation, and the % of glutathione-PKEK conjugate and cysteamine.
15.	However, it is well known in the art that glutathione can be conjugated to other peptides, since glutathione is a tripeptide. For example, Archambault et al teach that a fragment or peptides can be conjugated to glutathione (see p. 4, lines 16-18). As evidenced by PubChem, glutathione is a tripeptide comprised of three amino acids (cysteine, glutamic acid, and glycine) (see p. 1).
16.	 Weschawalit et al teach that glutathione is related to melanogenesis and has antimelanogenic properties which result from a variety of mechanisms including stimulation of pheomelain synthesis rather than darker eumelanin, its antioxidant effects, and interference with intracellular trafficking of melanogenic enzymes. Glutathione also possess certain antiaging properties (see p. 148, left column, 1st paragraph).
17.	Mahrous reference teaches Cysteamine 5% cream (Cysteamine Cream®, ScientisPharma) is a skin-lightening agent used in the treatment of hyperpigmentation st paragraph). 
18.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Farwick et al, Archambault as evidenced by PubChem, Weschawalit et al and Mahrous reference to make a skin-whitening formulation since the art all teach the skin lightening activity of glutathione, PKEK tetrapeptide and cysteamine. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Archambault et al teach glutathione can be conjugated to other peptides, Farwick et al teach that one of the additional active agent, Glutathione, is a skin bleaching agent, and Weschawalit et al teach that glutathione is related to melanogenesis and has antimelanogenic properties. The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skill in the art would reasonable expect adding 3 different components that have the same functionality would at least have an additive effect.
Additionally, one of ordinary skill in the art would be motivated to optimize the % weight of the active agents, with a reasonable expectation that optimization will at least improve the formulation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

19.	Claims 1-4, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farwick et al (US 2012/0244094) in view of Archambault et al (WO 01/68683), as evidenced by PubChem (PubChem, pp. 1-10, created 6/8/2005), in view of Weschawalit et al (Clinical, Cosmetic and Investigational Dermatology, 2017, 10: 147-153), and Mahrous (DermNet New Zealand Trust, April 2017, pp. 1-2), as applied to claims 1-2 and 7 above, further in view of Bourgeois reference (What’s In Your Lotion/Potion?-NIACINAMIDE, August 23, 2016) and International Journal of Toxicology (2005, 24 (Suppl. 5): 1-31).
20.	The teachings of Farwick et al, Archambault as evidenced by PubChem, Weschawalit et al and Mahrous are described, supra. 
The difference between the references and the instant claims is that the references do not teach niacinamide and the wt % of niacinamide in the formulation.

22.	Additionally, the International Journal of Toxicology teaches that the concentration of use of Niacinamide varies from a low of 0.0001% in night preparations to a high of 3% in body and hand creams, lotions, powders and sprays...Skin sensitization tests of Niacinamide at 5% during induction and 20% during challenge were negative in guinea pigs (see p. 1, left column, 1st paragraph).
23.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Farwick et al, Archambault as evidenced by PubChem, Weschawalit et al, Mahrous reference, Bourgeois reference and International Journal of Toxicology to make a skin-whitening formulation since the art all teach the skin lightening activity of glutathione, PKEK tetrapeptide, cysteamine and niacinamide. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Bourgeois reference teaches that niacinamide interferes with the transfer of melanin into the keratinocyte resulting in decreased pigmentation and the 
The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skill in the art would .

24.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farwick et al (US 2012/0244094) in view of Archambault et al (WO 01/68683), as evidenced by PubChem (PubChem, pp. 1-10, created 6/8/2005), in view of Weschawalit et al (Clinical, Cosmetic and Investigational Dermatology, 2017, 10: 147-153), and Mahrous (DermNet New Zealand Trust, April 2017, pp. 1-2) in view of Bourgeois reference (What’s In Your Lotion/Potion?-NIACINAMIDE, August 23, 2016) and International Journal of Toxicology (2005, 24 (Suppl. 5): 1-31), as applied to claims 1-4, 7-9 and 12 above, further in view of Paufique reference (FR 2971159, Machine translation used and enclosed herein)
25.	The teachings of Farwick et al, Archambault as evidenced by PubChem, Weschawalit et al and Mahrous are described, supra. 
The difference between the references and the instant claims is that the references do not teach additional ingredient, pisum sativum (elected species).
26.	However, Paufique reference teaches active ingredients in cosmetic compositions that act on skin stem cells (see for examples, page 1). Paufique reference teaches cosmetic compositions for the care of the skin comprising the active principle obtained from Pisum sativum (see for example, page 9, 1st paragraph). Paufique reference teaches that the pisum sativum is between 0.01% to 20% by weight, preferably between 1% and 3% (see p. 9, 2nd paragraph). 

The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skill in the art would reasonable expect adding 4 different components that have the same functionality would at least have an additive effect.
 


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654